In an action in the City Court of the City of White Plains for personal injuries caused by an alleged defect in a sidewalk in front of the defendant’s place of business, the plaintiff has recovered judgment from which the defendant appeals. Judgment reversed on the law and the facts, with costs to abide the event, and a new trial ordered. It was error for the court to charge the jury that, as a matter of law, the defendant was in control of the walk where the accident happened. Subsequent repairs might indicate control, but not as a matter of law. It was also error to admit the plaintiff’s Exhibit 3. No proper foundation was laid for its admission. The width of Main street was not legally established. The testimony of the plaintiff’s witness as to its width was an arbitrary conclusion not based upon any facts in the record. Assuming that the public has used this walk for many years as part of the public street, it may be that the municipality is liable for defects in the walk. Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ., concur.